PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
US PUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/733,845
Filing Date: 3 Jan 2013
Appellant(s): LIAO et al.



__________________
Farshad Farjami
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40-44, 47, 49-53, and 56 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao (US PG Publication 2012/0155553) in view of Suitts (US PG Publication 2010/0223649), and Edwards (US Patent 6,757,027).

Regarding Claim 40, Liao (US PG Publication 2012/0155553) discloses a method of encoding a video content including a plurality of video frames having a first frame and a second frame preceding the first frame (video encoder Fig. 8; video inherently has a first frame and second frame), the method comprising:
	monitoring (output parameters and parameter values 802 passed to constraint decision module 803, Fig. 8) encoding process of the first frame that generates an encoded first frame (source media program 500 encoded into one pass coded version of media program 504, Fig. 8);
	obtaining, during encoding of the first frame, a quality value (obtaining the instantaneous bitrate [0075]);
	comparing the quality value (instantaneous bitrate [0075]) with a threshold (X Mbps [00175]) to determine whether the first frame is likely to contain a first defect (failed to satisfy constraint [0073]);
	in response to determining that comparing indicates that the first frame is likely to contain the first defect (failed to satisfy constraint [0073], [0080]), obtaining a first time code (time interval describing [0080]) associated with the first frame (portion that failed [0080]);
	Liao (US PG Publication 2012/0155553) does not explicitly disclose, but Suitts (US PG Publication 2010/0223649) teaches storing the first time code in an output file (storing the time code in the electronic record, Fig. 2, [0054]-[0061]).
Liao (US PG Publication 2012/0155553) does not explicitly disclose, but Edwards (US Patent 6,757,027) teaches wherein the quality value is first amount of change between the first frame and the second frame (examines each frame of the input video 103 and compares it against subsequent and previous frames, Column 4 lines 20-30).
It would have been obvious to one of ordinary skill in the art before the time of invention to store the timecodes of Liao in an output file because Suitts teaches that among other advantages, it increases the convenience and efficiency of the reviewer reviewing the video, enables generating a convenient visual experience for the reviewer, displays an easily understandable summary of defects, and facilitates distributing media of sufficient quality [0037]-[0040]. 
It would have been obvious to one of ordinary skill in the art before the time of invention to replace the quality value of Liao with the comparison of frames because Edwards teaches it enables detecting sharp changes in the video quality such as lack of motion, jerkiness, poor lighting, frame drops (Column 4 lines 20-40), which are common video problems that can and should be corrected, possibly with little interaction on the part of the user (Column 3 lines 50-60). 

	Regarding Claim 41, Liao (US PG Publication 2012/0155553) discloses the method of claim 40, wherein the plurality of video frames further includes a third frame, wherein the first frame precedes the third frame (video encoder Fig. 8; video inherently has a sequence of frames in an order). 
	The remainder of Claim 41 is rejected on the grounds provided in Claim 40, because it claims the same method as Claim 40. 

	Regarding Claim 42, Liao (US PG Publication 2012/0155553) discloses the method of claim 41.
Liao (US PG Publication 2012/0155553) does not explicitly disclose, but Suitts (US PG Publication 2010/0223649) teaches after the first time code and the second time code are stored in the output file, stored in the output file as bookmarks to locate the encoded first frame and the encoded third frame (inserting chapter mark into video for each defect, Claim 3), performing a quality assurance analysis of the output file using the first time code and the second time code (side-by-side review of encoded and submitted video, Figs. 5-7, [0075]-[0079]).

	Regarding Claim 43, Liao (US PG Publication 2012/0155553) discloses the method of claim 40, further comprising:
	in response to determining that comparing indicates that the first frame is likely to contain the first defect, storing the first quality value in a file (failed constraint value passed along with time interval [0080]). 
Liao (US PG Publication 2012/0155553) does not explicitly disclose, but Edwards (US Patent 6,757,027) teaches wherein the quality value is amount of change (examines each frame of the input video 103 and compares it against subsequent and previous frames, Column 4 lines 20-30).

	Regarding Claim 44, Liao (US PG Publication 2012/0155553) discloses the method of claim 43.
Liao (US PG Publication 2012/0155553) does not explicitly disclose, but Suitts (US PG Publication 2010/0223649) teaches wherein the file is the output file (electronic record, Fig. 2, [0054]-[0061]), the method further comprising:
	after the first time code and the first amount of change are stored in the output file (electronic record, Fig. 2, [0054]-[0061]), performing a quality assurance analysis of the output file using the first time code and the first amount of change (side-by-side review of encoded and submitted video, Figs. 5-7, [0075]-[0079]). 

	Regarding Claim 47, Liao (US PG Publication 2012/0155553) discloses the method of claim 40, wherein the threshold has a static value (X Mbps [00175]). 

Regarding Claim 49, Liao (US PG Publication 2012/0155553) discloses a system comprising:
	a processor:
	and a memory;
	wherein the processor is configured (general-purpose processor 204A performing instructions defined by the computer program 210 [0028]).
The remainder of Claim 49 is rejected on the grounds provided in Claim 40.

	Regarding Claim 50, Claim 50 is rejected on the grounds provided in Claim 41.
	Regarding Claim 51, Claim 51 is rejected on the grounds provided in Claim 42.
	Regarding Claim 52, Claim 52 is rejected on the grounds provided in Claim 43.
	Regarding Claim 53, Claim 53 is rejected on the grounds provided in Claim 44.
	Regarding Claim 56, Claim 56 is rejected on the grounds provided in Claim 47.


Claims 46 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao (US PG Publication 2012/0155553) in view of Suitts (US PG Publication 2010/0223649), and Edwards (US Patent 6,757,027), further in view of Gauch (US Patent 6,246,803).

	Regarding Claim 46, Liao (US PG Publication 2012/0155553) discloses the method of claim 40.
 Liao (US PG Publication 2012/0155553) does not explicitly disclose, but Gauch (US Patent 6,246,803) teaches wherein the first amount of change is an amount change in a color spectrum shift (comparison of color moments including average color, standard deviation of color, skew of color, Column 4; chromatic distortion, Column 14 lines 15-40).
It would have been obvious to one of ordinary skill in the art before the time of invention to supplement Edwards with the color change detection of Gauch because Gauch teaches color variation is useful in detecting, in real time, subtle changes and precise analysis in spatial, chromatic, and temporal video distortions (Column 3 -  4). 

	Regarding Claim 55, Claim 55 is rejected on the grounds provided in Claim 46.

Claims 48 and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao (US PG Publication 2012/0155553) in view of Suitts (US PG Publication 2010/0223649), and Edwards (US Patent 6,757,027), further in view of Ezure (US PG Publication 2010/0166060).

	Regarding Claim 48, Liao (US PG Publication 2012/0155553) discloses the method of claim 40.
Liao does not explicitly disclose, but Ezure (US PG Publication 2010/0166060) teaches wherein the threshold has a dynamic value (variable bit budget [0105]). 
It would have been obvious to one of ordinary skill in the art before the time of invention to replace the static threshold of Liao with the dynamic threshold of Ezure because Ezure teaches that flexible bit budgets enable savings when a picture is easy to encode and requires fewer bits, and can distribute the bits to areas of greater complexity, allowing bits to be spent where they are needed based on video content (e.g., [0066], GCM; [0081]-[0082]). 

	Regarding Claim 57, Claim 57 is rejected on the grounds provided in Claim 48.


(2) Response to Argument
	The following presents Examiner’s answer to Appellant’s arguments. 
	Appellant’s invention is a process for performing quality assurance on encoded video.  An amount of change derived during encoding are compared against a threshold, and portions of video in which the amount of change fails to satisfy the threshold are flagged for later review by an operator.  
	The independent claims are rejected in view of Liao (US PG Publication 2012/0155553) modified by Suitts (US PG Publication 2010/0223649) and Edwards (US Patent 6,757,027).
	Liao discloses a two-pass transcoding system that re-encodes portions that fail to meet constraints (Fig. 8 and [0068]-[0087]).  Suitts teaches process for performing quality assurance on encoded video in which portions of low-quality encoded video are identified and presented side-by-side with original video for later review by an operator.  Edwards teaches automatic video editing in which frames are compared against previous and subsequent frames for defects such as lack of motion, jerkiness, poor lighting, dropouts (Column 2 lines 23-33), or too much time spent on one image (Column 1 lines 22-30).
	Appellant traverses the rejection on the following grounds, while Examiner maintains the rejections.

Response to The 35 U.S.C.  103 Rejections of Claims 40-44, 47, 49-53, and 56 in view of Liao modified by Suitts and Edwards

Response to Liao’s teaching of “obtaining, during encoding of the first frame, a first amount of change between the first frame and the second frame,” as recited by independent Claims 40 and 49
Appellant opens the discussion by highlighting that Liao’s invention is a transcoder that maximizes the use of available bandwidth (Brief Pp. 6 citing Liao paragraph [0006]).  This, while true, disguises the fact that Liao is in the field of quality control for encoded video.  Liao expressly states, in multiple paragraphs, that video is transcoded to preserve or control a constant or target video quality: [0007], [0064]-[0066], [0069], [0070], [0074], and [0084].  While Liao is indeed constrained by bandwidth (Brief Pp. 6, line 19, citing Liao paragraph [0006]), Liao uses that bandwidth to preserve or control video quality.  Thus, Liao is in the field of quality control for encoded video.  
While Liao’s transcoder is constrained by bitrate, Appellant’s invention encompasses a transcoder constrained by bitrate: Appellant’s specification states, the source filed could be “transcoded” by process 102, [0012], and “the encoding parameters could also comprise… bitrate,” [0020].  Example parameters in paragraphs [0020]-[0021] pertain to bitrate: e.g., “difference in bitrate,” [0020]; “maximum permitted bitrate” and “average bitrate,” [0021].  To depict Liao as a transcoder maximizing the use of available bandwidth and overlook Appellant’s invention encompassing a transcoder constrained by bitrate generates an illusion that these inventions are from different fields; they are in fact in the same field: quality control for encoded video.
Appellant argues that Liao fails to disclose, teach, or suggest obtaining, during encoding of the first frame, a first amount of change between the first frame and the second frame (Claim 40 lines 5-6, Brief Pp. 7 lines 20-22).  
Appellant presents, Liao’s obtaining… a first amount of change, occurs after encoding of the first frame, not during, because it occurs in Liao’s constraints decision module 804, which is after Liao’s transcoding 502 (Brief Pp. 7, last three lines: “constraint decision module 804 determines whether a portion of the transcoded media program fails to satisfy a constraint…;” and Brief Pp. 8 lines 1-4: “There is no disclosure, teaching, or suggestion in Liao that the bit rate of the failed portion of transcoded media program is obtained by constraint decision module 804 during the transcoding of that portion”).  Appellant posits that Liao’s parameters 802 are of a frame, not of an amount of change between frames (Brief Pp. 8 last four lines); therefore, Appellant concludes, the determination of the amount of change, which requires parameters 802 of the frame, is necessarily after the frame is encoded, not during (Brief Pp. 9 lines 1-4).  
	These arguments are not persuasive.
	Appellant has construed during encoding of the first frame more narrowly than the broadest reasonable interpretation in light of the specification, and failed to acknowledge that the entire limitation, obtaining, during encoding of the first frame, a first amount of change between the first frame and the second frame, is rejected under 35 U.S.C.  103 in view of Liao (US PG Publication 2012/0155553) modified by Edwards (US Patent 6,757,027).
During patent examination, the pending claims must be given their “broadest reasonable interpretation consistent with the specification,” Phillips v.  AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed.  Cir.  2005).  
Appellant has construed during encoding of the first frame (Claim 40 line 5) much more narrowly than the broadest reasonable interpretation in light of the specification.  
When during encoding of the first frame is interpreted according to its broadest reasonable interpretation, it is equivalent to “during encoding of any frame after the starting frame.” Under this interpretation, Liao discloses obtaining, during encoding of the first frame, a quality value, but not that the quality value is an amount of change between frames, (Final Action Pp. 2 last line – Pp. 3 first line).
The broadest reasonable interpretation of during encoding of the first frame relies on the breadth of the phrase first frame, defined in Claim 40 by the phrase second frame preceding the first frame (Claim 40 line 2).  The first frame, therefore, is any frame in the video sequence having a preceding frame.  The only frame in the sequence lacking a preceding frame, is the starting frame of the sequence (not to be confused with the claim element first frame, which, by definition, is a subsequent frame).  Under this broadest reasonable interpretation, first frame is any frame in the sequence after the starting frame.  This makes during encoding of the first frame equivalent to “during encoding of any frame after the starting frame.” This matches the description provided in the specification.  
The specification discloses obtaining parameters during encoding, without precise frame-dependent start and end boundaries.  The specification states, “the encoding process 102 is monitored,” [0013], [0016], [0019], [0020]; the “obtain[ing]” is in the step of “monitoring the encoding,” [0020]; thresholds may be derived “during the transcode,” [0021].  These are the most specific descriptions in the specification, and they lack frame-specific start and end boundaries.  Interpreting during encoding of the first frame as “during encoding of any frame after the starting frame,” is consistent with these teachings of the specification.
It is also consistent with the remaining teachings of the specification.  For example, many parameters defined in the specification are available after the frame is encoded.  One obtained parameter is bits allocated to “the picture as a whole,” [0020].  Another parameter is difference between “the current sample” and a previous sample, [0020], where the sample is an “individual frame,” [0013].  Some obtained parameters are about future frames (“Y future samples”), [0021].  All of these examples indicate that the broadest reasonable interpretation for during encoding of the first frame in light of the specification should be equivalent to “during encoding of any frame after the starting frame,” matching the express disclosures of “during the transcode,” and in the step of “monitoring the encoding.” 
Interpreting during encoding of the first frame to mean that the parameters pertaining to that frame must be gathered between the start- and end- encoding-time of that particular frame, per Appellant’s argument at Brief Pp. 8 line 25 – Pp. 9 line 4, is inconsistent with the specification.  The specification does not support that interpretation either expressly or in the examples given.
Therefore, Examiner takes the position that during encoding of the first frame is equivalent to “during encoding of any frame after the starting frame.” This interpretation is consistent with the specification.
Under this interpretation, Liao discloses obtaining, during encoding of the first frame, a quality value (Final Action Pp. 2 - 3).  Final Action at Pp. 2 cites output parameters 802, and Liao obtains output parameters 802 coincidently with the transcoding 502: i.e., “transcoder 502 produces…” output parameters 802.  Output parameters 802 are depicted in Liao’s Fig. 8 as a line emerging from transcoder 502.  Furthermore, any of the output parameters 802 listed in Liao paragraph [0072] can be expressed as an average value, a maximum value, or as a function of time, implying a real-time tracking of parameter values.  Thus, the obtaining of parameter values 802 is coincident with transcoding 502, which means they are gathered during any frame, including frames after the starting frame, which means they are obtain[ed], during encoding of the first frame.  
Appellant posits that if Liao were to obtain[]… a first amount of change between the first frame and the second frame, Liao would have to obtain it in constraints decision module 804 (Brief Pp. 7 last paragraph – Pp. 8 first paragraph), a stage subsequent to transcoding 502.  This is false.  Liao states, constraints decision module 804 uses metrics obtained from output parameters 802 obtained from transcoder 502 [0073].  Appellant has failed to recognize that amount of change is itself a metric, a parameter, and in a combination of Liao and Edwards, it is taught being obtained along with other output parameters 802, in transcoder 502.
 Liao’s transcoder 502 obtains output parameters 802, which may include texture complexity, motion complexity, frame rate, size, bit rate, all of which may be expressed as an average value, maximum value, or as a function of time [0072], but Liao does not say that output parameters 802 include a first amount of change between the first frame and the second frame.  The Final Action rejects this limitation in view of Liao modified by Edwards.  
The Final Action sets forth a combination in which the parameters 802 themselves are modified.  The Final Action presents that Liao discloses obtaining, during encoding of the first frame a quality value (Pp. 2, last line), but not that the quality value is a first amount of change between the first frame and the second frame.  The Final Action presents that Edwards teaches that the quality value is a first amount of change between the first frame and the second frame (Pp. 3 lines 12-15; Please note that the citation to Edwards appears to be a typo: the correct citation is Column 2 lines 20-30, or Column 4 lines 30-40).  
Recall that Liao collects parameters such as texture complexity, motion complexity, frame rate, size, bit rate… as a function of time [0072], implying a real-time tracking.  Edwards teaches “comparing a frame with subsequent and previous frames,” (Column 4 lines 30-35).  In the context of Liao, a modification by Edwards would mean comparing texture complexity, motion complexity, frame rate, size, or bit rate… at a first time (in a first frame), to the same parameter at a second time (in a second frame).  Appellant conjectures that such a comparison cannot be performed until after parameters 802 are outputted (Brief Pp. 9 lines 3-4, but there is no basis in Liao for this conjecture. Instead, Liao states that parameters are determined as a function of time [0072], implying a real-time tracking. Amount of change can be performed in real-time as well, e.g., by subtraction.
The Final Action presents a combination that teaches obtaining [parameters] during encoding of the first frame, as disclosed by Liao, wherein the parameters further include a first amount of change between the first frame and the second frame, as taught by Edwards.  While it is certainly possible, as Appellant has suggested, for Liao’s constraints decision module 804 to calculate additional metrics, the Final Action proposes to modify Liao’s parameters 802 obtained from transcoder 502 during transcode to further “compar[e] a frame with subsequent and previous frames,” as taught by Edwards.  In the proposed combination, the first amount of change between the first frame and the second frame is derived among parameters 802 during transcode 502. 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (MPEP 2145 (IV)). The Final Action presents a rejection based on Liao modified by Edwards.  Yet Appellant’s arguments target Liao alone, without consideration of the suggested combination. This argument is non-persuasive.
For these reasons, Examiner believes that Liao modified by Suitts and Edwards teaches obtaining, during encoding of the first frame, a first amount of change between the first frame and the second frame.  

Response to the motivation to combine Liao and Suitts
Claim 40 includes the limitation of storing the first time code [of a portion of video that fails constraints] in an output file.  Liao gathers these timecodes, but does not expressly store them in an output file.  Suitts is relied upon to teach storing the timecodes in an output file, for the benefit of facilitating an accurate, appropriate, and simplified assessment of whether a video has sufficient quality (Final Action, Rejection of Claim 40, second to last paragraph; citing Suitts [0040]), as taught by Suitts.
Appellant argues (Brief Pp. 9 line 9 – Pp. 10 end) that one of ordinary skill in the art would not have been motivated to modify Liao based on the teachings of Suitts because there is no need in Liao to store the first time code of a portion that failed in an output file (Claim 40 last line) because Liao fixes the portion that failed in a second transcoding pass.  Liao gains no advantage from storing the time codes in an output file because the failed portions have already been fixed.  Therefore one of ordinary skill in the art would not have would not have been motivated to modify Liao to store the timecodes of failed portions (Brief Pp. 9 last line – Pp. 10 line 9).  
Examiner disagrees.  Appellant has not applied the correct standard of obviousness.  Appellant’s argument implies that the only motivations that would make modifying Liao obvious are motivations that provide an improvement to Liao to solve the problem addressed by Liao.  And because Liao does not benefit from the modification by Suitts, one of ordinary skill in the art would not have been motivated to modify Liao, despite a teaching, suggestion, and motivation from Suitts.  This is not the correct standard of obviousness.  
	The Supreme Court in KSR Int'l Co.  v.  Teleflex Inc., 550 U.S.  398, 415-421 said, “any need or problem known in the field of endeavor at the time of invention… can provide a reason for combining elements…,” Id.  at 420.  The Court said, it is an error to assume that a person of ordinary skill will only be led to art solving the same problem.  Familiar items can have obvious uses beyond their primary purpose.  Id.  This means that Liao can have obvious uses beyond its primary purpose. In the context of the instant argument, the dispositive question is not whether the combination would benefit Liao; the dispositive question is whether one of ordinary skill in the art would have been motivated to combine Liao and Suitts given any need or problem known in the field of endeavor.
	The field of endeavor is quality control for encoded video, and this field of endeavor has long recognized a difference between “objective” measures of quality and “subjective” or “perceived” measures of quality (e.g., US PG Publication 2011/0211637 at [0004]; US PG Publication 2007/0268367 at [0045].  For example, there was and continues to be research in how to use objective metrics to gauge perceived quality (e.g., US Patent 5,790,717 at Column 1 line 65 – Column 2 line 8; US PG Publication 2004/0190633 at [0003]; US Patent 9,241,156 Column 1 lines 19-43; US Patent 10,586,110 Column 7 line 65 – Column 8 line 13).  The ubiquity of references discussing the differences between objective and perceived quality indicates that one of ordinary skill in the art is aware of the differences between objective and subjective measures of quality, and a problem known in the field of endeavor is how to improve perceived or subjective quality.  
	Liao is a reference that utilizes objective metrics of quality to re-encode failed portions, while Suitts is a reference that labels “perceived” defects [0035] for later consideration by another human reviewer (Abstract).  Liao obtains time-stamps of failed portions and re-encodes those portions.  Suitts enables a human reviewer to skip between defect locations [0070] in a side-by-side review of original and transcoded video (Figs.  5-6).  Suitts suggests that, in one embodiment, objective metrics can be used to generate an electronic record of defects [0050], which is then prepared for review by a human reviewer.
	Given that one of ordinary skill in the art is aware of the contention between objective and subjective analyses of video quality, Examiner finds that Suitts teaches, suggests, and motivates one of ordinary skill in the art to modify Liao to stor[e] the first time code in an output file to facilitate a human reviewer making an accurate, appropriate, and simplified assessment on whether a particular video has sufficient [perceived] quality [0040], cited in the Final Action, in the rejection of Claim 40, second-to-last paragraph.
	The correlation between objective metrics of quality and subjective perception of quality is a known problem in the field of quality control for encoded video, and modifying Liao by Suitts improves upon Liao to address this problem.  While the combination is no benefit to Liao, it none-the-less addresses a need or problem known in the field of endeavor and it therefore is obvious according to KSR.  
	 
Response to the motivation to combine Liao and Edwards
Claim 40 includes the limitation of obtaining… a first amount of change between the first frame and the second frame.  Liao obtains… quality parameters, but does not disclose that the quality parameters include an amount of change between the first frame and the second frame.  Edwards is relied upon to teach amount of change between the first frame and the second frame for the benefit of further detecting defects such as lack of motion, jerkiness, poor lighting, or frame drops and correcting common video problems, as taught by Edwards.
Appellant argues (Brief Pp. 11-12) that one of ordinary skill in the art would not have been motivated to modify Liao based on the teachings of Edwards because there is no need in Liao to investigate defects such as lack of motion, jerkiness, poor lighting, or frame drops, as taught by Edwards (Brief Pp. 11 lines 11-12); Liao has no need to compare an amount of change… with a threshold, as taught by Edwards (Brief Pp. 12 lines 15-19, referring to Claim 40 lines 7-8).  Liao is solely concerned with maximizing the use of available bandwidth (Brief Pp. 11 lines 16-17).  “[I]t does not matter if one of ordinary skill in the art would have been motivated to combine Liao and Edwards in order to improve any other aspects of Liao that are not at issue here,” (Brief Pp. 12 lines 13-15).  
In addition, Appellant argues, a modification of Liao by Edwards would defeat the purpose of Liao (Brief Pp. 11 line 20; Pp. 12 lines 15-16).
Examiner disagrees.  
Appellant has misconstrued the legal standard of obviousness.  According to the legal standard of obviousness, as set forth by the Supreme Court’s decision in KSR, the dispositive question is whether one of ordinary skill in the art would have been motivated to combine Liao and Edwards given any need or problem known in the field of endeavor.  Appellant posits, “it does not matter if one of ordinary skill in the art would have been motivated to combine Liao and Edwards in order to improve any other aspects…,” (Brief Pp. 12 lines 13-15), but this signifies Appellant’s misunderstanding of the law.  The legal standard of obviousness is based on what one of ordinary skill in the art would have been motivated to do given any need or problem known in the field of endeavor.  The dispositive question is whether one of ordinary skill in the art would have been motivated to combine Liao and Edwards given any need or problem known in the field of endeavor.
The field of endeavor is quality control for video, and the known need or problem in the field is how to detect defective frames (Liao [0072]-[0073]; Edwards Column 2 lines 23-25, 34-35).
Given that Edward informs one of ordinary skill in the art, if they did not already know, that comparing a frame to previous and subsequent frames enables the determination of problems such as lack of motion, jerkiness, poor lighting, dropouts (Column 2 lines 23-33), or too much time spent on one image (Column 1 lines 22-30), Edwards suggests and motivates one of ordinary skill in the art to improve Liao by additionally comparing a frame to previous and subsequent frames to expand Liao’s set of detectable defects.  
Appellant posits that Liao has no need of such a modification.  This is false.  Liao is a two-pass transcoder that re-codes portions that failed (Fig. 8, [0068]-[0087]).  If Liao can re-code portions that fail due to lack of motion, jerkiness, poor lighting, dropouts, or too much time spent on one image, then Liao’s goal of providing constant or target video quality ([0007], [0064]-[0066], [0069], [0070], [0074], and [0084]) is advanced.  
However, Appellant’s position that Liao needs the modification for obviousness to be established, is predicated on a false standard of obviousness.  The correct standard of obviousness is whether one of ordinary skill would be motivated to make the combination given any need or problem known in the field of endeavor.  
In this case, the need or problem known in the field of endeavor is poor video quality caused by lack of motion, jerkiness, poor lighting, dropouts, or too much time spent on one image.  Modifying Liao by Edwards improves upon Liao to address this problem.  This combination both benefits Liao and addresses a need or problem known in the field of endeavor.  It therefore is obvious according to KSR.
Appellant additionally posits that this modification would defeat the purpose of Liao (Brief Pp. 11 line 20; Pp. 12 lines 15-16).  Not at all.  The modification neither prevents Liao from providing video at a constant or target quality ([0007], [0064]-[0066], [0069], [0070], [0074], and [0084]), nor does it prevent Liao maximizing the use of bandwidth ([0006]).  It simply improves upon Liao by expanding the detectable defects.
For these reasons, Examiner believes the rejection of Claims 40 and 49 should be affirmed.
Although Appellant argues that the rejection of the dependent claims must be reversed, since the independent claims are unpatentable and no further arguments are provided, Examiner believes the rejection should be affirmed.  

Response to Liao fails to teach, “after the first time code and the second time code are stored in the output file, performing a quality assurance analysis of the output file using the first time code and the second time code stored in the output file as bookmarks to locate the encoded first frame and the encoded third frame,” as recited by dependent claims 42 and 51
Claim 42 includes the limitation …time code stored in the output file as bookmarks….  The Final Action relies on Suitts to teach this limitation.  
Appellant argues that Suitts teaches inserting a chapter mark into the video, as opposed to an output file separate from the video file (Brief Pp. 13 lines 13-14), therefore Liao in view of Suitts fails to teach time code stored in the output file as bookmarks, as required by Claims 42 and 51.  
Examiner disagrees.  Appellant has not interpreted the claim term output file in light of the specification.
The claim term output file is defined in the as-filed specification as a video file.  It is defined by the specification as, “the output file 104 could be a compressed video file or a file wrapper containing the compressed video file,” ([0012]).  “[T]he source digital media file 101… is transcoded by encoding process 102 into the output file 104,” ([0012]).  In addition, “[t]hese bookmarks or chapter marks may be implemented using… existing digital media standards,” ([0014]).  “[A] bookmark or chapter mark is placed a certain time before the candidate sample.  For example… a number of seconds before the candidate sample, or at one or more I-frames before the candidate sample,” ([0014]).  These citations indicate that the output file is the video file.  Therefore, the claim limitation time code stored in the output file as bookmarks means that the bookmark should be stored in the video file.  
Suitts teaches inserting chapter marks into the video file (Claim 3), as cited in Final Action Pp. 4, “Regarding Claim 42….” Therefore Liao in view of Suitts teaches time code stored in the output file as bookmarks, as required by Claims 42 and 51.
For these reasons, the rejection of Claims 42 and 51 in view of Liao modified by Suitts and Edwards should be affirmed.  

Response to Liao fails to teach, “after the first time code and the first amount of change are stored in the output file, performing a quality assurance analysis of the output file using the first time code and the first amount of change," as recited by dependent claims 44 and 53
Appellant argues that Liao in view of Suitts and Edwards does not teach 
after the first time code and the first amount of change are stored in the output file, performing a quality assurance analysis of the output file using the first time code and the first amount of change
	as required by Claims 44 and 53 because Suitts teaches an analysis of video files side-by-side, which is different than an analysis of an output file (Brief Pp. 14 lines 5-7), and Suitts does not analyze the amount of change along with the time code (Brief Pp. 14 lines 7-8).  
	Examiner disagrees because Appellant has not interpreted the claim term output file in light of the specification, and amount of change is taught by Edwards.  
The claim term output file refers to output file 104 of the as-filed specification.  Output file 104 is the compressed video file produced by encoder/transcoder 102 (Fig. 1, [0012]).  It is the compressed video file in which bookmarks/chapter marks are added ([0014]).  It is the video file on which quality assurance analysis is performed ([0015]).  Appellant seems to be under the impression that output file refers to a file distinct from the video file; it does not.
The claim limitation performing a quality assurance analysis of the output file is defined in the as-filed specification a “manual… quality control [that] may comprise viewing only portions of the output file 104 that are proximal to the timestamps of the candidate samples,” ([0015]).  This means a human reviewer reviews the final output video ([0012]-[0014]), likely at the chapter marks that identify the defective segments ([0014]).
The Final Action presents, in the rejection of Claim 44, that Suitts teaches presenting a side-by-side view of raw and encoded video to a human reviewer (e.g., “facilitates convenient and efficient assessment of the perceived defects by others,” Abstract; [0014]).  The side-by-side view of video includes chapter marks at the time segments having defects (rejection of Claim 42, citing Suitts Claim 3; see also Suitts Fig. 3B step 316 and paragraph [0070] for corroborating details).  Suitts’s Fig. 5, cited in the rejection of Claims 42 and 44, demonstrates that, at the chapter marks pin-pointing defective segments, text annotations describing the type of defect are inserted.  These text annotations are further described in paragraph [0070].  This collection of citations teaches after the first time code and the first [defect] are stored in the output file, performing a quality assurance analysis of the output file using the first time code and the first [defect].  That is because the chapter marks and text insertions in the side-by-side video indicate both the time segment of the defect and an annotation describing the defect, and the side-by-side video is prepared for a human reviewer.
Please note that, in some instances, the Final Action maps output file to “electronic record” of Suitts (e.g., the rejection of Claims 40 and 44). In other instances, the Final Action maps output file to the side-by-side video of Suitts (e.g., the rejection of Claims 42 and 44).  Examiner has conflated the two, but one key point is that the “electronic record” of Suitts is used to make the side-by-side video, and the side-by-side video includes all of the information of the electronic record (Figs. 3A, 3B). The time codes from the electronic record (Steps 302 and 304) are used to obtain segments from the encoded video (Step 306) and raw video (Step 308), to form a “compact playable file” for “side-by-side comparison,” ([0063]). Text track and chapter marks are added to the side-by-side video (Step 316), and the text tracks include the annotations from the electronic record ([0070]). Thus the side-by-side video includes all of the information of the electronic record, and the electronic record engenders the side-by-side video. While citing both features in the Final Action has caused confusion, there is no doubt that Suitts teaches the limitations because Suitts’s side-by-side video includes all of the information in the electronic record. 
The Final Action does not expressly map amount of change to Edwards in Claim 44, and Suitts does not teach amount of change.  But the Final Action expressly maps amount of change to Edwards in the rejection of Claims 40 and 43, both of which are parent claims of Claim 44.  Therefore, Appellant is informed of the role Edwards plays in the combination of references in teaching this limitation.
For these reasons, Examiner believes that the rejection of Claims 44 and 53 in view of Liao modified by Suitts and Edwards should be affirmed.  

Response to The 35 U.S.C.  103 Rejections of Claims 46 and 55 in view of Liao modified by Suitts, Edwards, and Gauch
Although Appellant argues that the rejection of the dependent claims must be reversed, since the independent claims are unpatentable and no further arguments are provided, the rejection must be affirmed.  

Response to The 35 U.S.C.  103 Rejections of Claims 48 and 57 in view of Liao modified by Suitts, Edwards, and Ezure
Although Appellant argues that the rejection of the dependent claims must be reversed, since the independent claims are unpatentable and no further arguments are provided, the rejection must be affirmed.  




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHADAN E HAGHANI/Primary Examiner, Art Unit 2485                                                                                                                                                                                                        
Conferees:
/JOSEPH SUH/Primary Examiner, Art Unit 2485                                                                                                                                                                                                        
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        March 2, 2021

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.